205 F.3d 990 (7th Cir. 2000)
SANDRA REMER,    Plaintiff-Appellant,v.BURLINGTON AREA SCHOOL DISTRICT,  LARRY ANDERSON, WILLIAM C. CAMPBELL,  et al.,    Defendants-Appellees.
No. 99-2487
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 1, 1999Decided March 6, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99 C 209--J.P. Stadtmueller, Chief Judge. [Copyrighted Material Omitted]
Before EASTERBROOK, RIPPLE and DIANE P. WOOD, Circuit  Judges.
RIPPLE, Circuit Judge.


1
Sandra Remer appeals the  dismissal of her sec. 1983 lawsuit against the  Burlington Area School District (the "School  District" or the "District") and the individual  members of the District's school board. The  district court dismissed Ms. Remer's lawsuit on  the ground that the Rooker-Feldman doctrine  precluded federal jurisdiction over the case.  After the court entered its judgment, Ms. Remer  filed with this court a petition for an  interlocutory appeal, see 28 U.S.C. sec. 1292; a  panel of this court denied her petition. Ms.  Remer then filed a notice of appeal that  indicated that she was appealing the same  district court ruling as a final order. See 28  U.S.C. sec. 1291. This second filing, however,  came over a month and a half after the date for  filing a timely notice of appeal.


2
We first must resolve two jurisdictional  questions. Given the irregularities in Ms.  Remer's notice of appeal, we must address whether  we have appellate jurisdiction over this case. We  also must decide whether the district court was  correct in holding that the Rooker-Feldman  doctrine blocks federal jurisdiction over Ms.  Remer's lawsuit. The School District urges, in  the alternative, that we affirm the district  court's dismissal on the ground that Ms. Remer's  federal action is barred by the doctrine of claim  preclusion.


3
As we explain more fully in the following  opinion, we conclude that we do have jurisdiction  over this appeal and that, on this record, the  Rooker-Feldman doctrine is not an appropriate  basis for dismissal. Moreover, we hold that claim  preclusion does not apply to Ms. Remer's federal  claims.


4
* BACKGROUND

A.  Facts

5
In November 1998, Sandra Remer's tenth-grade  son, M.R., and four other Burlington High School  students hatched a plot to bring several guns to  school and then to shoot certain administrators  and students. Acting on information from a  confidential informant, Burlington police  officers were able to foil the plot two days  before the planned siege. The day after the  informant revealed the plot, police officers  briefed Burlington High's principal and assistant  principal, and, based on the information provided  by the police, the school administrators decided  to suspend M.R. from school for five days for his  role in the planned attack.


6
In the days after word of the plot surfaced, the  five students were the subjects of both police  and school investigations. Ms. Remer hired  attorney Terrence Rose to represent M.R. through  these investigations. After Ms. Remer retained  Rose, Burlington High's assistant principal  contacted Ms. Remer by letter to inform her that  M.R.'s suspension would be extended pending the  outcome of an expulsion hearing before the  District's school board. Responsibility for  arranging the expulsion hearing later passed to  the District's superintendent, Ron Jandura. On  November 24, Superintendent Jandura sent a letter  to Ms. Remer informing her that the expulsion  hearing had been scheduled for December 1.


7
Meanwhile, as Burlington High's administration  set the expulsion process in motion, the School  District's attorneys filed a civil complaint  against M.R. in the Circuit Court of Racine  County. In its complaint, the District sought to  obtain a declaratory judgment as well as a  temporary restraining order and an injunction  that would prevent M.R. from contacting the  School District or coming within 200 yards of any  District property "for as long as [M.R. is]  suspended and for the length of any future  expulsion." R.8, Ex.I. The circuit court granted  the temporary restraining order, and the hearing  date for the injunction request was set for  November 30. When it later became impossible for  the court to hold the hearing on November 30,  M.R., through attorney Rose, agreed to extend the  temporary restraining order until the circuit  court could conduct the injunction hearing.


8
On December 1, the District's school board,  which consisted of the named individual  defendants1 in the present lawsuit, held the  expulsion hearing for M.R. The Remers and Rose  did not attend the hearing. The school board  voted to expel M.R. until 2003, the year M.R.  will turn 21 years old; the practical effect of  expelling M.R. until age 21 is that M.R. can  never again be a student at Burlington High. The  Remers learned of the school board's decision by  letter. According to the expulsion order, M.R.  was expelled from the District's schools until  April 2003 and was ordered not to enter District  property during the period of his expulsion.


9
In January 1999, Ms. Remer retained another  attorney, Willie J. Nunnery, to represent her and  her son. Mr. Nunnery sent a letter to  Superintendent Jandura that requested the school  board reconsider its decision to expel M.R. The  school board denied Mr. Nunnery's request. Then,  in February, M.R. and his mother, acting through  their first attorney, Terrence Rose, stipulated  to an injunction in the state circuit court. (The  circuit court had not yet held a hearing on the  School District's injunction request.) The terms  of this stipulated injunction were as follows:  "[M.R.] shall be enjoined from calling the  Burlington Area School District or any of its  facilities, until [M.R.] attains the age of 21,"  and "[M.R.] shall be enjoined from going on the  property of any Burlington Area School District  facility, including Burlington High School . . .  until [M.R.] attains the age of 21." R.8, Ex.R.


10
Ms. Remer subsequently filed the present sec.  1983 lawsuit in the district court. In her  complaint, Ms. Remer alleged that the District  and the individual members of the school board  had deprived M.R. of due process of law in their  handling of M.R.'s expulsion. Ms. Remer's  complaint sought compensatory and punitive  damages, injunctive and declaratory relief, and  M.R.'s reinstatement into Burlington High School.

B.  Decision of the District Court

11
Shortly after Ms. Remer filed this lawsuit, the  district court held a hearing on Ms. Remer's  request for a temporary restraining order. During  this hearing, the court raised, sua sponte, the  possibility that the Rooker-Feldman doctrine  precluded federal jurisdiction over the case.  After the parties had an opportunity to address  the court's concerns, the district court  dismissed the lawsuit in a written order.


12
The district court's order held that the  stipulated injunction entered by the state  circuit court amounted to a "de facto" expulsion  of M.R. The court reasoned that a ruling on the  merits of Ms. Remer's federal lawsuit would be a  judgment on the validity of the stipulated  injunction. Thus, the district court dismissed  the action on the ground that it lacked subject  matter jurisdiction. The district court also  appeared to dismiss the action on the ground of  claim preclusion.

C.  Post-Judgment Proceedings

13
The district court entered its order dismissing  the case on March 30, 1999. On April 12, Ms.  Remer, citing 28 U.S.C. sec. 1292, filed with  this court a petition for an interlocutory  appeal. A panel of this court denied Ms. Remer's  petition on May 27, 1999. The panel's one-page  order stated that, if she was inclined to do so,  Ms. Remer could "appeal as of right from the  district court's final order." R.30, Ex.A. On  June 7, Ms. Remer filed in the district court a  notice of appeal that indicated she was appealing  the district court's order dated March 30, 1999.

II
DISCUSSION
A.  Notice of Appeal
1.

14
Compliance with the notice of appeal  requirements of Rule 3 of the Federal Rules of  Appellate Procedure is a prerequisite to  appellate review. See Smith v. Barry, 502 U.S. 244, 248 (1992); AlliedSignal, Inc. v. B.F.  Goodrich Co., 183 F.3d 568, 571 (7th Cir. 1999);  Badger Pharmacal, Inc. v. Colgate-Palmolive Co.,  1 F.3d 621, 624 (7th Cir. 1993). Rule 3 states  that "[a]n appeal permitted by law as of right  from a district court to a court of appeals may  be taken only by filing a notice of appeal with  the district clerk within the time allowed by  Rule 4." Fed. R. App. P. 3(a)(1). The rule allows  appellants some leeway in that, other than the  timeliness of the filing, an appellant's failure  to comply strictly with the rule's provisions  will not automatically doom an appeal. See Fed.  R. App. P. 3(a)(2). In contrast, however, the  timely filing of a notice of appeal is both  "mandatory and jurisdictional," and a notice  filed too late will preclude appellate  jurisdiction. Browder v. Director, Dep't of  Corrections, 434 U.S. 257, 264 (1978).


15
Ms. Remer had 30 days from the date the district  court entered its judgment to file a timely  notice of appeal. See Fed. R. Civ. P. 4(a)(1)(A)  & (B). Although Ms. Remer has indicated her  desire to appeal the district court's order dated  March 30, 1999, she filed her "notice of appeal"  in the district court on June 7, 1999,  unquestionably after the 30 days allowed by the  federal rules. Even so, Ms. Remer filed her  petition for an interlocutory appeal under sec.  1292 on April 12, 1999, which was well within 30  days of the district court's March 30 order.  Thus, we must decide whether Ms. Remer's petition  to this court for an interlocutory appeal under  sec. 1292 suffices as a notice of appeal under  Rule 3.


16
According to Rule 3, a proper notice of appeal  (1) specifies the party or parties taking the  appeal, (2) designates the judgment, order or  part thereof appealed from, and (3) names the  court to which the appeal is taken. See Fed. R.  App. P. 3(c)(1). The Supreme Court has instructed  that Rule 3's requirements should be construed  "liberally." Smith, 502 U.S. at 248. "Thus, when  papers are 'technically at variance with the  letter of Rule 3, a court may nonetheless find  that the litigant has complied with the rule if  the litigant's action is the functional  equivalent of what the rule requires.'" Id.  (quoting Torres v. Oakland Scavenger Co., 487 U.S. 312, 316-17 (1988)). The Court also has  cautioned that noncompliance with Rule 3 is  "fatal to an appeal." Id.

2.

17
We believe that Ms. Remer's petition for an  interlocutory appeal was the "functional  equivalent" of what Rule 3 requires for a proper  notice of appeal. We find support for our  conclusion in decisions of our sister circuits,  in which those courts have construed similarly  erroneous filings to be notices of appeal. See,  e.g., In re Bertoli, 812 F.2d 136, 138 (3d Cir.  1987) (holding that a "Notice of Motion for the  Certification of An Interlocutory Appeal Pursuant  to 28 U.S.C. sec. 1292(b)" complied with Rule  3(c) and was, therefore, effective as a notice of  appeal); San Diego Comm. Against Registration and  the Draft (CARD) v. Governing Bd. of Grossmont  Union High Sch. Dist., 790 F.2d 1471, 1474 (9th  Cir. 1986) (construing a motion for permission to  take an interlocutory appeal under Fed. R. App.  P. 5 as a notice of appeal), abrogated on other  grounds by Planned Parenthood of S. Nevada, Inc.  v. Clark County Sch. Dist., 887 F.2d 935 (9th  Cir. 1989); Cobb v. Lewis, 488 F.2d 41, 45-46  (5th Cir. 1974) (treating a "Petition for leave  to appeal under 28 U.S.C. sec. 1292(b)" as a  notice of appeal because the document essentially  met Rule 3's standards), overruled on other  grounds by Kotam Elecs., Inc. v. JBL Consumer  Prods., Inc., 93 F.3d 724 (11th Cir. 1996) (en  banc). In these cases, the courts construed the  appellant's mistaken filing as a notice of appeal  and then proceeded to consider the merits of the  appeal. See Bertoli, 812 F.2d at 138; San Diego  Comm., 790 F.2d at 1474; Cobb, 488 F.2d at 46.


18
We are faced with a slightly different situation  in our case because a panel of this court denied  Ms. Remer's petition for an interlocutory appeal  instead of construing her filing as a notice of  appeal and then proceeding to the merits of the  appeal. We do not think this is a material  difference, however, and we can discern no  principled reason for us to treat Ms. Remer's  April 12 filing as anything other than a timely  notice of appeal. Ms. Remer's petition for an  interlocutory appeal contained all of the  essential elements of a proper notice of appeal:  She identified herself as the party seeking an  appeal to the Court of Appeals for the Seventh  Circuit, and she identified the March 30 order  from the district court as the judgment from  which she was appealing. No one, including the  School District, could have been left wondering  who was appealing, what she was appealing, or to  which court she was appealing. Furthermore, Ms.  Remer's petition was filed 13 days after the  district court entered its final judgment--well  within Rule 4's 30-day requirement. "If a  document filed within the time specified by Rule  4 gives the notice required by Rule 3, it is  effective as a notice of appeal." Smith, 502 U.S.  at 248-49. Finally, although Ms. Remer filed her  petition for an interlocutory appeal with the  clerk of this court, and not the clerk of the  district court, Rule 4(d) states that a notice of  appeal filed with a clerk of the court of appeals  shall be transmitted to the district court and  "considered filed" in that court on the date it  was filed with the clerk of the court of appeals.  Fed. R. App. P. 4(d). Thus, we hold that Ms.  Remer's petition for an interlocutory appeal was  sufficient to be a notice of appeal in this case,  and we therefore have jurisdiction.

B.  Rooker-Feldman Doctrine
1.

19
The district court concluded that the Rooker-  Feldman doctrine deprived it of subject matter  jurisdiction over this case. Our review of the  district court's dismissal is de novo. See Long  v. Shorebank Dev. Corp., 182 F.3d 548, 554 (7th  Cir. 1999). When a court dismisses an action for  lack of subject matter jurisdiction, that court  must accept as true all well-pleaded factual  allegations and must draw all reasonable  inferences in favor of the plaintiff. See id. at  554. At the same time, when "evidence pertinent  to subject matter jurisdiction has been  submitted, . . . the [ ] court may properly look  beyond the jurisdictional allegations of the  complaint . . . to determine whether in fact  subject matter jurisdiction exists." Sapperstein  v. Hager, 188 F.3d 852, 855 (7th Cir. 1999)  (quoting United Transp. Union v. Gateway W. Ry.  Co., 78 F.3d 1208, 1210 (7th Cir. 1996) (internal  citations and quotation marks omitted)); see also  Long, 182 F.3d at 554; Commodity Trend Serv.,  Inc. v. Commodity Futures Trading Comm'n, 149 F.3d 679, 685 (7th Cir. 1998).

2.

20
The Rooker-Feldman doctrine derives its name  from two decisions of the Supreme Court, Rooker  v. Fidelity Trust Co., 263 U.S. 413 (1923), and  District of Columbia Court of Appeals v. Feldman,  460 U.S. 462 (1983). This doctrine essentially  precludes lower federal court jurisdiction over  claims seeking review of state court judgments or  over claims "inextricably intertwined" with state  court determinations. E.g., Long, 182 F.3d at 554  (citing Rooker, 263 U.S. at 415-16, and Feldman, 460 U.S. at 482 n.16).


21
In its most straight-forward presentment, the  Rooker-Feldman doctrine bars federal jurisdiction  when the federal plaintiff alleges that her  injury was caused by a state court judgment. See,  e.g., Long, 182 F.3d at 554; Centres, Inc. v.  Town of Brookfield, 148 F.3d 699, 702 (7th Cir.  1998); Garry v. Geils, 82 F.3d 1362, 1365-66 (7th  Cir. 1996). The Rooker-Feldman doctrine precludes  federal jurisdiction over these claims because,  no matter how erroneous or unconstitutional the  state court judgment may be, the Supreme Court of  the United States is the only federal court that  could have jurisdiction to review a state court  judgment. See Rooker, 263 U.S. at 415-16; Long, 182 F.3d at 554; Centres, Inc., 148 F.3d at 702.


22
The Rooker-Feldman doctrine, however, is not  limited to just those claims alleging that the  state court judgment itself caused the federal  plaintiff's injury; the doctrine also precludes  federal jurisdiction over claims "inextricably  intertwined" with a state court determination.  E.g., Feldman, 460 U.S. at 483-84 n.16; Long, 182 F.3d at 554; Centres, Inc., 148 F.3d at 702. The  doctrine precludes jurisdiction over  "inextricably intertwined" claims even when those  claims were never argued in the state court. See  Levin v. Attorney Registration & Disciplinary  Comm'n, 74 F.3d 763, 766 (7th Cir.), cert.  denied, 518 U.S. 1020 (1996); Ritter v. Ross, 992 F.2d 750, 753 (7th Cir. 1993), cert. denied, 510 U.S. 1046 (1994). As we have noted in previous  cases, it can be difficult to discern which  claims are and which claims are not "inextricably  intertwined" with a state judgment. See Centres,  Inc., 148 F.3d at 702; Ritter, 992 F.2d at 754.  Ultimately, we must remember that "the crucial  point is whether 'the district court is in  essence being called upon to review the state-  court decision.'" Ritter, 992 F.2d at 754  (quoting Feldman, 460 U.S. at 483-84 n.16). "The  pivotal inquiry is 'whether the federal plaintiff  seeks to set aside a state court judgment or  whether he is, in fact, presenting an independent  claim.'" Long, 182 F.3d at 555 (quoting  Kamilewicz v. Bank of Boston Corp., 92 F.3d 506,  510 (7th Cir. 1996), cert. denied, 520 U.S. 1204  (1997)).

3.

23
In her complaint, Ms. Remer does not attack  directly the stipulated injunction entered by the  state circuit court; indeed, the complaint does  not even mention the injunction. Rather, Ms.  Remer has brought this sec. 1983 lawsuit against  the School District and its school board members,  and she alleges that the defendants violated her  son's due process rights in their handling of  M.R.'s expulsion. Our inquiry cannot end here,  however. "A plaintiff may not circumvent the  effect of the Rooker-Feldman doctrine simply by  casting [her] complaint in the form of a federal  civil rights action." Maple Lanes, Inc. v.  Messer, 186 F.3d 823, 825 (7th Cir. 1999), cert.  denied, 120 S. Ct. 939 (2000); see also Ritter, 992 F.2d at 754. Thus, we must look beyond the  four corners of Ms. Remer's complaint to discover  whether the Rooker-Feldman doctrine applies in  this case.


24
The School District argues that Ms. Remer's sec.  1983 lawsuit is barred by the Rooker-Feldman  doctrine because her claim is "inextricably  intertwined" with the state court injunction.  According to the School District, Ms. Remer's  lawsuit is "inextricably intertwined" because, in  the face of a valid state court injunction  barring M.R.'s presence on School District  property, Ms. Remer seeks to have her son  reinstated at Burlington High School. Likewise,  the district court viewed Ms. Remer's sec. 1983  claim as an attack on the state court injunction  because, according to the court, the injunction  operates as a "de facto" expulsion.


25
We cannot accept these characterizations of Ms.  Remer's federal lawsuit. The state court  injunction and the expulsion are not two sides of  the same coin. In Wisconsin, a student expelled  from a public school must endure significant  collateral consequences that simply are not at  issue in the state court injunction. Ms. Remer's  federal claim based on the expulsion is wholly  independent of the state injunction, which  imposes a different, and significantly less  onerous, burden upon her son. Finally, should Ms.  Remer prevail in her federal lawsuit, the  district court need not grant relief that would  effectively reverse the state court injunction.  In the following paragraphs, we shall discuss  these considerations at greater length.


26
We cannot conclude, on this record, that M.R.'s  expulsion and the state court injunction are  effectively one and the same. The injunction  merely prevents M.R. from calling the School  District or from stepping foot on any District  property. By contrast, the expulsion more  strongly impacts M.R.'s educational future.  Although the expulsion order prevents entry on  District property, it imposes other more severe  penalties on M.R. Indeed, in the record before  us,2 the School District emphasizes that, in  Wisconsin, public school districts are not  obligated to provide an alternative schooling  method (e.g., homebound schooling) for an  expelled student. Other public school districts  also are not obligated to accept students who  have been expelled. See Wis. Stat. sec. 120.13(f)  ("No school board is required to enroll a pupil  during the term of his or her expulsion from  another school district."). Essentially, under  Wisconsin law, an expulsion eliminates the school  district's obligation to provide an education to  the expelled student. On the other hand, a  student on whom that sanction has not been  imposed may be entitled to request, and a school  district may provide, "curriculummodifications,"  including homebound study or enrollment in  another school district. See Wis. Stat.  118.15(d). These options are not available to  students who have been expelled.


27
Ms. Remer's sec. 1983 action, therefore, is  qualitatively different from those claims we  previously have held were precluded by the  Rooker-Feldman doctrine. Unlike the claims in  other cases in which, but for the state court  determinations, the federal plaintiffs would have  had no complaint, see, e.g., Kamilewicz, 92 F.3d  at 511; Garry, 82 F.3d at 1368; GASH Associates  v. Village of Rosemont, 995 F.2d 726, 728-29 (7th  Cir. 1993); Ritter, 992 F.2d at 754, Ms. Remer's  federal claims against the School District and  its school board focus on actions very different  from the matter at issue in the stipulated  injunction in state court. The injunction cannot  be characterized as somehow confirming or  endorsing the expulsion decision. Nor would the  relief sought in the federal court, if granted,  effectively reverse the state court judgment. See  Maple Lanes, 186 F.3d at 826. Ms. Remer's  lawsuit, therefore, is significantly different  from our cases holding that the relief sought by  the plaintiff would really go to the heart of the  state court judgment.3 Although Ms. Remer has  requested that her son be readmitted to  Burlington High School, the district court, if it  deemed the expulsion to be contrary to federal  law, would be free to fashion relief that would  not contradict the state circuit court's  injunction that bars M.R. from District property.  The district court could relieve M.R. of the  consequences of an expulsion from a public  school. The School District then would have the  responsibility to provide M.R. with an education,  albeit somewhere other than on District property.


28
Although Ms. Remer's sec. 1983 action is based  on the same situation that gave rise to the state  court injunction, it does not call into question  the validity of or impair the enforceability of  the state court injunction. Therefore, on this  record, we hold that the Rooker-Feldman doctrine  does not preclude federal subject matter  jurisdiction.

C.  Claim Preclusion
1.

29
The School District also has urged us to affirm  the district court's judgment on the basis of  claim preclusion. Our review of a dismissal on  claim preclusion grounds is de novo. See Andersen  v. Chrysler Corp., 99 F.3d 846, 852 (7th Cir.  1996); Humphrey v. Tharaldson Enters., Inc., 95 F.3d 624, 626 (7th Cir. 1996).

2.

30
The "Full Faith and Credit" statute, 28 U.S.C.  sec. 1738, requires federal courts in a sec. 1983  action to give state court judgments the same  preclusive effect those judgments would have in  the rendering state's courts. See Migra v. Warren  City Sch. Dist. Bd. of Educ., 465 U.S. 75, 80-81  (1984); Allen v. McCurry, 449 U.S. 90, 104  (1980). According to the School District, the  state court injunction precludes Ms. Remer's sec.  1983 claims under the doctrine of claim  preclusion. To decide whether the School District  is correct, we must look to Wisconsin law to  determine whether Ms. Remer's sec. 1983 claims  would be precluded by the state court injunction.


31
In Wisconsin, the doctrine of claim preclusion,  or res judicata,4 provides that a "final  judgment on the merits bars parties from  relitigating any claim that arises out of the  same relevant facts, transactions or  occurrences." Sopha v. Owens-Corning Fiberglas  Corp., 601 N.W.2d 627, 636 (Wis. 1999); see also  Northern States Power Co. v. Bugher, 525 N.W.2d 723, 727 (Wis. 1995). "Ordinarily a final  judgment is conclusive in all subsequent actions  as to all matters 'which were litigated or which  might have been litigated in the former proceedings.'"  Sopha, 601 N.W.2d at 637 (quoting DePratt v. West  Bend Mut. Ins. Co., 334 N.W.2d 883, 885 (Wis.  1983)). For claim preclusion to apply,  Wisconsin's courts require the presence of three  factors: (1) an "identity between the parties or  their privies in the prior and present suits";  (2) the "prior litigation resulted in a final  judgment on the merits by a court with  jurisdiction"; and (3) an "identity of the causes  of action in the two suits." Sopha, 601 N.W.2d at  637 (footnotes omitted); see also Northern  States, 525 N.W.2d at 728.


32
It is important to remember that, in the state  court proceeding, the School District filed its  complaint against M.R., which made M.R. the  defendant in that action. As a general rule in  Wisconsin, "where a defendant may interpose a  counterclaim but fails to do so, he is not  precluded from maintaining a subsequent action on  that claim." A.B.C.G. Enters., Inc. v. First Bank  Southeast, N.A., 515 N.W.2d 904, 908 (Wis. 1994)  (citing Restatement (Second) of Judgments sec.  22(1) (1982)); see also Wis. Stat. sec. 802.07(1)  ("A defendant may counterclaim any claim which  the defendant has against the plaintiff . . .  ."). Assuming for the moment that there is  privity between M.R. and his mother (indeed,  assuming that all three claim preclusion factors  are otherwise present here), the question for us  to resolve is whether, under Wisconsin law, the  Remers' federal claims needed to be brought as  counterclaims against the School District as part  of the state court litigation. Under the general  permissive counterclaim rule, Ms. Remer's federal  claims would not be precluded by the state court  litigation. The general rule in Wisconsin,  however, is subject to an exception. In A.B.C.G.  Enterprises, the Supreme Court of Wisconsin  recognized a "narrowly defined class" of "common-  law compulsory claims" that, when not raised by a  defendant in the initial action, bars related  claims brought in a subsequent action. 515 N.W.2d  at 908 (citing Restatement (Second) of Judgments  sec. 22(2)(b) (1982)). According to the Supreme  Court of Wisconsin, "the rule applies only if a  favorable judgment in the second action would  nullify the judgment in the original action or  impair rights established in the initial action."  A.B.C.G. Enters., 515 N.W.2d at 515; see also  Estate of Burgess v. Peterson, 571 N.W.2d 432,  437 (Wis. Ct. App. 1997), review denied, 580 N.W.2d 688 (1998); Marten Transp., Ltd. v. Rural  Mut. Ins. Co., 543 N.W.2d 541, 542 (Wis. Ct. App.  1995). To illustrate the contours of this  exception, the Supreme Court of Wisconsin quoted  extensively from the Restatement (Second):


33
Normally, in the absence of a compulsory  counterclaim statute or rule of court, the  defendant has a choice as to whether or not he  will pursue his counterclaim in the action  brought against him by the plaintiff. There are  occasions, however, when allowance of a  subsequent action would so plainly operate to  undermine the initial judgment that the principle  of finality requires preclusion of such an  action. . . . For such an occasion to arise, it  is not sufficient that the counterclaim grow out  of the same transaction or occurrence as the  plaintiff's claim, nor is it sufficient that the  facts constituting a defense also form the basis  of the counterclaim. The counterclaim must be  such that its successful prosecution in a  subsequent action would nullify the judgment, for  example, by allowing the defendant to enjoin  enforcement of the judgment, or to recover on a  restitution theory the amount paid pursuant to  the judgment or by depriving the plaintiff in the  first action of property rights vested in him  under the first judgment.


34
A.B.C.G. Enters., 515 N.W.2d at 908 (quoting  Restatement (Second) of Judgments sec. 22 cmt.  f).

3.

35
We do not believe that Ms. Remer's federal  claims fall into the category of compulsory  counterclaims recognized by the Supreme Court of  Wisconsin. As we have explained in our discussion  of the applicability of the Rooker-Feldman  doctrine, success for Ms. Remer in her sec. 1983  action would not "nullify" or call into question  the validity of the state court injunction. It  bears repeating here that, in her federal  complaint, Ms. Remer has limited her attack to  the manner in which the School District expelled  her son. In order for the compulsory counterclaim  rule to bar Ms. Remer's federal claims, it is not  enough for those claims to have arisen out of the  same transaction or nucleus of facts that  precipitated the original state court proceeding.  See A.B.C.G. Enters., 515 N.W.2d at 908. Rather,  the purported counterclaims must threaten to  undermine the first judgment if they are to be  considered compulsory. See id.


36
Although Ms. Remer may prefer to have her son  return to Burlington High, that is not the sole  relief she has sought in federal court, and if  Ms. Remer prevails on her federal claims, the  district court can fashion relief that would  redress the alleged due process violations  committed by the School District while also  honoring the terms of the state court injunction.  Under the terms of the injunction, the School  District has the right to exclude M.R. from the  premises of its schools. Ms. Remer's federal  lawsuit can be resolved in her favor without  compromising this right or by making it  meaningless. See id. at 910-11. Should the  district court order the School District to  reinstate M.R. as a student, the School District  can utilize alternative ways to provide an  education to M.R. that would not require the  District to violate the terms of the injunction.  Thus, we hold that, under Wisconsin's claim  preclusion doctrine, Ms. Remer's sec. 1983 claims  are not precluded by the state court injunction  because her federal claims do not fall within the  narrow category of compulsory counterclaims.5

Conclusion

37
For the foregoing reasons, we reverse the  judgment of the district court and remand the  case for further proceedings consistent with this  opinion. Ms. Remer may recover her costs in this court.

REVERSED and REMANDED


Notes:


1
 The school board members named in Ms. Remer's  complaint are Larry Anderson, William C.  Campbell, Scott Barrett, Patricia Snyder, David  Steighner, Paul Mantey and Jeremy Fitch.


2
 In one of its submissions to the district court,  the School District explained that "once a  student has been expelled from a school, that  district no longer has the responsibility to  provide educational services to the student." R.7  at 6. Moreover, the School District included in  the record two decisions from the State  Superintendent of Public Instruction, Susan Marie  H. v. Kenosha Unified School District, Decision  and Order No. 157 (June 28, 1988), and Ricardo S.  v. School District of Wisconsin Rapids, Decision  and Order No. 145 (Sept. 5, 1986); these  decisions confirm the District's position. See  R.8, Ex.T at 157-9 to 157-10; R.8, Ex.U at 145-6  to 145-7.


3
 For example, in Maple Lanes, the plaintiff sought  to undo the effect of the revocation of its  liquor license by filing a civil rights action in  federal court against the sheriff who enforced  the license revocation. We observed that "[i]f a  federal court were to award the relief [the  plaintiff] seeks in the form of monetary damages  equal to the value of the liquor license, this  result would effectively reverse the state court  judgment upholding the revocation of the liquor  license." 186 F.3d at 826.


4
 Wisconsin has adopted the term "claim preclusion"  as a replacement for the traditional "res  judicata." See Northern States Power Co. v.  Bugher, 525 N.W.2d 723, 727 (Wis. 1995). Because  we are applying Wisconsin law, we shall use the  terminology adopted by the Wisconsin courts.


5
 The School District has argued that the analysis  in Plough v. West Des Moines Community Sch.  Dist., 70 F.3d 512 (8th Cir. 1995), controls the  outcome in our case. Plough, however, offers us  little guidance. Our inquiry is limited to the  preclusive effect the injunction may or may not  have under Wisconsin law. The issue in Plough was  the extent to which Iowa law gave preclusive  effect to state school board hearings. See  Plough, 70 F.3d at 516, 517. Any help that Plough  might provide us in our inquiry here would  necessarily be limited by the similarities of  Wisconsin and Iowa preclusion law.
More importantly, Plough is easily  distinguishable on its facts. Plough  involved a school board's decision to expel a  student, but the parallel with Ms. Remer's case  ends there. In Plough, the student and parent  challenged the school district's expulsion  decision to the state school board. Before the  state school board, the student argued that the  district had violated his due process rights when  it expelled him. The state school board, after  conducting an adversarial proceeding, made  factual findings and concluded that the student's  due process rights had not been violated. Then  the student brought an action in federal court in  which he asserted the same due process claims  raised before. The court in Plough held that the  student's federal lawsuit was precluded, under  Iowa law, because his due process claims had  already been adjudicated and rejected by the  state school board. In stark contrast, Ms. Remer  and M.R. have never raised their due process  claims with respect to the expulsion. Nor, under  Wisconsin law, did they have an obligation to do  so.